Citation Nr: 1520619	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently evaluated at 20 percent.

2.  Entitlement to an increased rating for right lower extremity radiculopathy, currently evaluated at 20 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Veteran testified during a Central Office hearing before the undersigned.  A copy of the hearing transcript has been associated with the electronic claims file.

In May 2014, the Board remanded the Veteran's claims for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains the Veteran's March 2014 Central Office hearing transcript.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to service connection for left lower extremity radiculopathy was referred in the previous Board decision and has been again raised by the record in the May 2014 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran claims that his service-connected lumbar spine disability warrants a rating in excess of 20 percent.  He essentially asserts that the rating schedule does not adequately assess the impact that his service-connected lumbar spine disability has on his employment and activities of daily life.  Under the general rating formula for rating diseases and injuries of the spine, a schedular rating in excess of 20 percent is assigned if the evidence establishes forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  A rating in excess of 20 percent is also possible under Diagnostic Code 5243 under the criteria specifically pertaining to intervertebral disc syndrome with incapacitating episodes requiring bedrest of a total duration of at least four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. Thus, an increased rating is possible in this case if the evidence demonstrates forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or symptoms severe enough to require extended periods of bedrest.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran was most recently afforded a VA examination in May 2014.  Although this examination did not show that the schedular criteria for a rating in excess of 20 percent for the lumbar spine disability were met, the record indicates that the established schedular criteria may be inadequate to describe the severity and symptoms of the service-connected lumbar spine disability, and consideration of an extraschedular rating is warranted.  Although the Veteran was never diagnosed with thoracolumbar ankylosis, he was observed to have 0 degrees of extension at the May 2014 VA examination.  In addition, he consistently complained of severe pain and functional limitations associated with the lumbar spine disability.  The Board also notes that his lumbar spine disability has markedly interfered with his ability to work, as evidenced by various doctor's notes excusing him from work due to back pain; work restrictions from his doctor indicating that he could not stand for more than 10 minutes or lift objects greater than 10 pounds; the Veteran's assertions in his May 2014 VA examination that he had used all of his sick leave at work due to his back disability; and the Veteran's short-term disability approval under the Family and Medical Leave Act due to his back disability.  The record also shows that the Veteran visited the emergency room in a wheelchair in September 2013 due to "constant severe back pain."

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  Here, the Board finds that the rating criteria may not sufficiently address the Veteran's disability levels and symptomatology resulting from his lumbar spine disability.  As such, the Board finds that referral for extraschedular consideration is required under 38 C.F.R. § 3.321(b)(1).

The Board additionally notes that the claim of entitlement to an increased rating for the service-connected right lower extremity radiculopathy is inextricably intertwined with the referral for an extraschedular rating for the claim for entitlement to an increased rating for the lumbar spine disability, as the Veteran's functional back complaints encompass complaints of radiating pain and weakness to his right lower extremity.  Thus, it is appropriate to defer final appellate review of the claim for entitlement to an increased rating for the service-connected right lower extremity radiculopathy until the inextricably intertwined referral for an extraschedular rating for the claim of entitlement to an increased disability rating for the lumbar spine disability has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.   Refer the claim for entitlement to an increased rating 
	in excess of 20 percent for the lumbar spine disability 
   to the VA Director of the Compensation and Pension 
	Service for an extraschedular consideration under 
	38 C.F.R. § 3.321(b).

2.   After the referral for extraschedular consideration is
    returned, adjudicate the claims for entitlement to 
increased ratings for the lumbar spine disability and right lower extremity radiculopathy, to include consideration of whether an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) is appropriate.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case 
   and return the case to the Board.

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






